EXHIBIT 10.06

ESCROW AGREEMENT

ESCROW AGREEMENT, dated as of July 31, 2006 (this “Agreement”), by and among
Comcast Corporation, a Pennsylvania corporation (“Buyer”), Adelphia
Communications Corporation, a Delaware corporation (“Seller”), and Deutsche Bank
Trust Company Americas, a New York banking corporation, as escrow agent (the
“Escrow Agent”).

W I T N E S E T H:

WHEREAS, Buyer and Seller have entered into that certain Asset Purchase
Agreement, dated as of April 20, 2005, as amended from time to time (the
“Purchase Agreement”), pursuant to which Buyer is acquiring certain assets and
assuming certain liabilities of Seller and its Affiliates, as more particularly
set forth therein;

WHEREAS, in connection with the closing under the Purchase Agreement (the
“Closing”), Buyer is delivering by wire transfer in immediately available funds,
$143,312,338.73 (together with any subsequent deposits by Buyer pursuant to
Section 2.8(f) of the Purchase Agreement) (including any interest or earnings
thereon, less any distributions made therefrom or losses thereon under this
Agreement, the “Escrowed Funds”) to an account with the Escrow Agent (the
“Escrow Account”); and

WHEREAS, Buyer and Seller wish to engage the Escrow Agent as the escrow agent
for the Escrow Account, and the Escrow Agent wishes to act as such Escrow Agent.

NOW THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1               Certain Definitions.  As used in this Agreement, the
following terms have the meanings set forth below:

(a)           “Affiliate” means, with respect to any Person, any other Person
directly or indirectly controlling, controlled by, or under common control with,
such Person as of the date on which, or at any time during the period for which,
the determination of affiliation is being made.  For purposes of this
definition, the term “control” (including the correlative meanings of the terms
“controlled by” and “under


--------------------------------------------------------------------------------




 

common control with”), as used with respect to any Person, means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management policies of such Person, whether through the ownership of voting
securities or by contract or otherwise.  For purposes of this Agreement, (i)
none of Seller or any of its Affiliates shall be deemed to be an Affiliate of
Buyer or any of its Affiliates and (ii) none of Buyer or any of its Affiliates
shall be deemed to be an Affiliate of Seller or any of its Affiliates.

(b)           “Agreed Rate” means 5.543%.

(c)           “Agreement” has the meaning set forth in the preamble hereto.

(d)           “Bankruptcy Court” has the meaning set forth in Section 7.6
hereof.

(e)           “Business Day” means any day other than a Saturday, a Sunday or a
day on which banks in New York City are authorized or obligated by Law or
executive order to close.

(f)            “Buyer” has the meaning set forth in the preamble hereto.

(g)           “Cap Amount” means the Group 1 Cap Amount or Group 2 Cap Amount,
as applicable.

(h)           “Certificate of Instruction” has the meaning set forth in Section
4.1(b) hereof.

(i)            “Chosen Courts” has the meaning set forth in Section 7.6 hereof.

(j)            “Claim” has the meaning set forth in Section 4.1(a) hereof.

(k)           “Claim Amount” has the meaning set forth in Section 4.1(a) hereof.

(l)            “Closing” has the meaning set forth in the recitals hereto.

(m)          “Contributing Party” has the meaning set forth in Section 5.10
hereof.

(n)           “Escrow Account” has the meaning set forth in the recitals hereto.

(o)           “Escrow Agent” has the meaning set forth in the preamble hereto.

(p)           “Escrow Claim Notice” has the meaning set forth in Section 4.1(a)
hereof.

(q)           “Escrow Earnings” means, with respect to any payment from the
Escrow Account pursuant to the Purchase Agreement and this Agreement to the
extent

2


--------------------------------------------------------------------------------




 

that the payment is (A) made pursuant to Section 2.8(f) of the Purchase
Agreement, as provided in the Escrow Claim Notice, or Section 4.2(a)(i)(A) of
this Agreement, interest on such payment from the date of the Closing or, in the
case of Section 4.2(a)(i)(B), from the date of deposit, to the date of payment
at the Agreed Rate calculated on an actual over 365-day basis, or (B) for
indemnification under Section 7.2 of the Purchase Agreement, as provided in the
Escrow Claim Notice, interest on such payment at the Agreed Rate calculated on
an actual over 365-day basis from the date of the Escrow Claim Notice with
respect thereto until the date such payment is made.

(r)            “Escrow Fund” means, as of any date of determination, the
Escrowed Funds at such time.

(s)           “Escrowed Funds” has the meaning set forth in the recitals hereto.

(t)            “Exchange Agreement” means the Exchange Agreement, dated as of
April 20, 2005, by and among Buyer, Comcast Cable Communications Holdings, Inc.,
Comcast of Georgia, Inc., Time Warner Cable Inc. and Time Warner NY Cable LLC,
among others, as such agreement may be amended from time to time.

(u)           “Government Entity” means any federal, state or local court,
administrative body or other governmental or quasi-governmental entity with
competent jurisdiction.

(v)           “Group 1 Cap Amount” means $119,100,000, as adjusted pursuant to
Sections 2.8(f) of the Purchase Agreement, as such adjustment is jointly
certified by Buyer and Seller pursuant to Section 2.3 hereof.

(w)          “Group 1 Business” has the meaning set forth in the Purchase
Agreement.

(x)            “Group 2 Cap Amount” means $20,900,000, as adjusted pursuant to
Sections 2.8(f) of the Purchase Agreement, as such adjustment is jointly
certified by Buyer and Seller pursuant to Section 2.3 hereof.

(y)           “Group 2 Business” has the meaning set forth in the Purchase
Agreement.

(z)            “Indemnification Deadline” has the meaning set forth in Section
4.2(b) hereof.

(aa)         “Indemnifying Party” has the meaning set forth in Section 5.10
hereof.

(bb)         “Joint Certification” has the meaning set forth in Section 4.1(c)
hereof.

3


--------------------------------------------------------------------------------




 

(cc)         “Law” means any law, statute, ordinance, rule, regulation, code,
order, judgment, injunction or decree enacted, issued, promulgated, enforced or
entered by a Government Entity or Self-Regulatory Organization.

(dd)         “Objection Certificate” has the meaning set forth in Section 4.1(c)
hereof.

(ee)         “Order Certificate” has the meaning set forth in Section 4.1(c)
hereof.

(ff)           “Partial Release Date” has the meaning set forth in Section
4.2(a) hereof.

(gg)         “Person” means an individual, a corporation, a partnership, an
association, a limited liability company, a Government Entity, a trust, a labor
union or other entity or organization.

(hh)         “Purchase Agreement” has the meaning set forth in the recitals
hereto.

(ii)           “Reorganization Case” has the meaning set forth in Section 7.6
hereof.

(jj)           “Self-Regulatory Organization” means the National Association of
Securities Dealers, Inc., the American Stock Exchange, the New York Stock
Exchange, any national securities exchange (as defined in the Securities
Exchange Act of 1934, as amended) or any other similar self-regulatory body or
organization.

(kk)         “Seller” has the meaning set forth in the preamble hereto.

ARTICLE II

ESTABLISHMENT OF ESCROW

Section 2.1               Escrow Fund.  Buyer and Seller hereby constitute and
appoint the Escrow Agent as, and the Escrow Agent hereby agrees to assume and
perform the duties of, escrow agent under and pursuant to this Agreement.  By
signing this Agreement, the Escrow Agent acknowledges receipt of an executed
copy of this Agreement.

Section 2.2               Notices.  The Escrow Agent shall promptly (and in any
event within two Business Days) provide Buyer and Seller with written notice
upon its

4


--------------------------------------------------------------------------------




 

respective receipt of the Escrowed Funds.  Any notice pursuant to this Section
2.2 shall specify the applicable dollar amount.

Section 2.3               Cap Amounts.  Buyer and Seller shall promptly (and in
any event within two Business Days) following any purchase price adjustment
pursuant to Section 2.8(f) of the Purchase Agreement provide to the Escrow Agent
a joint certification as to any adjustment to any Cap Amount, required under the
Purchase Agreement.

ARTICLE III

MANAGEMENT OF ESCROW FUND

Section 3.1               Escrow Fund.  The Escrow Agent shall maintain the
Escrow Fund in a separate account, segregated from all other monies held by the
Escrow Agent on behalf of itself or others, and shall hold, safeguard and
disburse the Escrow Fund pursuant to this Agreement.

Section 3.2               Investment.

(a)           Unless otherwise jointly instructed in writing by Buyer and
Seller, the Escrow Agent shall deposit the Escrowed Funds in deposit accounts
with banks organized under the laws of the United States, any state thereof or
the District of Columbia in accounts that earn the bank deposit rate equal to
the effective daily federal funds rate, less any reserves and fees not to exceed
0.1%, until disbursement of the entire Escrow Fund.  The Escrow Agent is
authorized to liquidate in accordance with its customary procedures any portion
of the Escrowed Funds consisting of investments to provide for payments required
to be made under this Agreement.  Any interest or other income earned on the
investment and reinvestment of the Escrowed Funds shall be added to and become
part of the Escrowed Funds.

(b)           The Escrow Agent shall have no obligation to invest or reinvest
newly deposited Escrowed Funds on any particular day if such newly deposited
Escrowed Funds are deposited with the Escrow Agent after 5:00 p.m. (local time
in New York City) on such day of deposit; it being understood that the Escrow
Agent shall invest or reinvest such newly deposited Escrowed Funds on the
following Business Day.  Instructions received after 5:00 p.m. (local time in
New York City) will be treated as if received on the following Business Day. 
The Escrow Agent shall have no responsibility for any investment losses
resulting from the investment, reinvestment or liquidation of the Escrowed Funds
in accordance with this Agreement.  Any interest or other income received on
such investment and reinvestment of the Escrowed Funds shall become part of the
Escrowed Funds and any losses incurred on such investment and reinvestment of
the Escrowed Funds shall be debited against the Escrowed Funds.  In no event
shall the Escrow Agent be deemed an investment manager or adviser in respect of
any selection of

5


--------------------------------------------------------------------------------




 

investments hereunder.  It is understood and agreed that, to the extent
disclosed in a prospectus delivered to Buyer and Seller prior to Buyer’s and
Seller’s determination to make the applicable investment, the Escrow Agent or
its Affiliates are permitted to receive customary additional compensation that
could be deemed to be in the Escrow Agent’s economic self-interest for (i)
serving as investment adviser, administrator, shareholder servicing agent,
custodian or sub-custodian with respect to certain of the investments, (ii)
using Affiliates to effect transactions in certain investments and (iii)
effecting transactions in investments.

ARTICLE IV


CLAIMS AND RELEASE OF ESCROWED FUNDS

Section 4.1               Claims.

(a)           If Buyer wishes to make a claim against the Escrow Fund pursuant
to its rights under the Purchase Agreement (a “Claim”), it shall send a written
notice of Claim to Seller (an “Escrow Claim Notice”), specifying the nature of
the Claim (indicating (i) whether it is a purchase price adjustment under
Section 2.8(f) of the Purchase Agreement, or an indemnification claim under
Section 7.2 of the Purchase Agreement and (ii) whether such Claim is in respect
of the Group 1 Business or the Group 2 Business) and the amount of such purchase
price adjustment or, if such indemnification claim is pursuant to Section 7.2 of
the Purchase Agreement, the estimated maximum dollar amount that Buyer in good
faith reasonably believes it (or another Person, as applicable) is or may be
entitled to in respect of such Claim under the Purchase Agreement (as adjusted
in accordance with this Section 4.1(a), a “Claim Amount”); provided, however,
that Buyer shall promptly (and in any event no later than the fifth Business Day
following the date that Buyer reasonably determines that a different Claim
Amount is warranted), upon written notice to Seller and the Escrow Agent, adjust
the Claim Amount in good faith if at any time it reasonably believes a different
Claim Amount is warranted; provided, further, that the failure by Buyer to
adjust an Escrow Claim Notice as required by the immediately preceding proviso
shall not affect the rights of Seller hereunder except to the extent that such
failure has a prejudicial effect on the rights available to Seller hereunder.

(b)           Concurrently with the delivery of the Escrow Claim Notice, Buyer
shall deliver to the Escrow Agent, with a contemporaneous copy to Seller, a
certificate in substantially the form of Annex I attached hereto (a “Certificate
of Instruction”).

(c)           If within ten Business Days following delivery of a Certificate of
Instruction to the Escrow Agent and to Seller, (i) Seller does not send a
certificate to the Escrow Agent, with a contemporaneous copy to Buyer, in
substantially the form of Annex II attached hereto (an “Objection Certificate”)
objecting in good faith to the

6


--------------------------------------------------------------------------------




 

payment of the Claim or any portion thereof or (ii) Buyer and Seller deliver to
the Escrow Agent a joint certification in substantially the form of Annex III
attached hereto (a “Joint Certification”) that the Claim (or any portion
thereof) should be paid out of the Escrow Fund to the extent set forth in such
Joint Certification, then the Escrow Agent shall pay to Buyer as soon as
practicable thereafter (and in any event no later than the twelfth Business Day
following delivery of the Certificate of Instruction to the Escrow Agent and to
Seller) the sum of (A) the Claim Amount set forth in the Certificate of
Instruction or the amount set forth in the Joint Certification, as applicable,
plus (B) the Escrow Earnings on such Claim Amount or the amount set forth in the
Joint Certification, as applicable, collectively up to an amount equal to the
then remaining Escrow Fund but in no event with respect to a payment (excluding
the portions thereof in respect of Escrow Earnings) pursuant to Section 7.2 of
the Purchase Agreement, in excess of the applicable Cap Amount (when taken
together with all previous payments (excluding the portions thereof in respect
of Escrow Earnings) from the Escrow Fund pursuant to Section 7.2 of the Purchase
Agreement in respect of the Group 1 Business or the Group 2 Business, as
applicable).

(d)           If Seller does send an Objection Certificate to the Escrow Agent
and to Buyer within ten Business Days following Buyer’s delivery of the relevant
Certificate of Instruction to the Escrow Agent and to Seller, the Escrow Agent
shall (i) pay to Buyer as soon as practicable thereafter (and in any event no
later than the twelfth Business Day following delivery of the Certificate of
Instruction to the Escrow Agent and to Seller) the portion of the Claim Amount
as to which Seller has not objected, if any, as evidenced by the Objection
Certificate, plus the Escrow Earnings thereon, collectively up to an amount
equal to the then remaining Escrow Fund but in no event with respect to a
payment (excluding the portions thereof in respect of Escrow Earnings) pursuant
to Section 7.2 of the Purchase Agreement, in excess of the applicable Cap Amount
(when taken together with all previous payments (excluding the portions thereof
in respect of Escrow Earnings) from the Escrow Fund pursuant to Section 7.2 of
the Purchase Agreement in respect of the Group 1 Business or the Group 2
Business, as applicable) and (ii) make a payment in respect of the portion of
such Claim Amount objected to by Seller in the Objection Certificate as soon as
practicable (and in any event no later than two Business Days) following receipt
of (A) a final judgment or order of a court of competent jurisdiction in the
United States (the time for appeal having expired and no appeal having been
perfected) in favor of Buyer, accompanied by a certificate of Buyer in
substantially the form of Annex IV attached hereto (an “Order Certificate”), (B)
a final and non-appealable determination of an arbitration or like panel with
respect to disputes that Buyer and Seller have mutually agreed to submit
thereto, including, without limitation, a determination of the CPA Firm (as
defined in the Purchase Agreement) pursuant to Section 2.8(f) of the Purchase
Agreement, accompanied by an Order Certificate or (C) a Joint Certification that
the Claim Amount (or any portion thereof) should be paid out of the Escrow Fund
to the extent set forth in such Joint Certification.  If the Escrow Agent makes
a payment pursuant to clause (ii) of the preceding sentence, then the Escrow
Agent shall pay to Buyer as soon as practicable thereafter (A) the amount set
forth in such Order Certificate or Joint Certification, as applicable, plus (B)

7


--------------------------------------------------------------------------------




 

the Escrow Earnings on such amount, as applicable, collectively up to an amount
equal to the then remaining Escrow Fund but in no event with respect to a
payment (excluding the portions thereof in respect of Escrow Earnings) pursuant
to Section 7.2 of the Purchase Agreement, in excess of the applicable Cap Amount
(when taken together with all previous payments (excluding the portions thereof
in respect of Escrow Earnings) from the Escrow Fund pursuant to Section 7.2 of
the Purchase Agreement in respect of the Group 1 Business or the Group 2
Business, as applicable).

(e)           Prior to the Indemnification Deadline, Buyer may, to the extent
such action is taken in good faith, subdivide any Claim into one or more Claims.
 Following the Indemnification Deadline Buyer may, to the extent such action is
taken in good faith, subdivide any Claim into one or more Claims so long as the
total dollars claimed thereunder does not exceed the aggregate dollar value of
such Claim as of the Indemnification Deadline.  The provisions of Section 4.1
hereof shall apply to any such subdivided Claim as if such subdivided claim were
an independent Claim, otherwise governed by the applicable terms of any
Certificate of Instruction, Objection Notice, Joint Certification or Order
Certificate delivered in respect of the original Claim (for the avoidance of
doubt, no new Certificate of Instruction or Objection Notice will be required in
respect of such subdivided claim).

Section 4.2               Release of Escrow Fund to Seller.

(a)           On January 31, 2007 (the “Partial Release Date”), the Escrow Agent
shall release to Seller from the Escrow Fund an amount equal to the excess of
(i) (A) the sum of $47,293,071.78 plus 33% of any amounts deposited following
the date hereof pursuant to Section 2.8(f) of the Purchase Agreement plus (B)
Escrow Earnings in respect of such sum (calculated as of the Partial Release
Date) over (ii) the sum of (A) all amounts previously paid hereunder out of the
Escrow Fund, plus (B) the sum of (x) the aggregate of all Claim Amounts with
respect to the Escrow Fund outstanding immediately prior to the Partial Release
Date plus (y) an amount equal to the Escrow Earnings on all such Claim Amounts
(calculated as of the Partial Release Date).

(b)           On July 31, 2007 (the “Indemnification Deadline”), the Escrow
Agent shall release to Seller the excess, if any, of the Escrow Fund over the
aggregate of all Claim Amounts (and Escrow Earnings thereon calculated as of the
Indemnification Deadline) with respect to the Escrow Fund then outstanding
(disregarding any such Claim Amounts (and Escrow Earnings thereon) pursuant to
Section 7.2 of the Purchase Agreement, to the extent such Claim Amounts,
together with all previous payments from the Escrow Fund (excluding the portions
thereof in respect of Escrow Earnings) pursuant to Section 7.2 of the Purchase
Agreement in respect of the Group 1 Business or the Group 2 Business, as
applicable exceed the applicable Cap Amount).  Any portions of the Escrow Fund
subject to an unresolved outstanding Certificate of Instruction as of the
Indemnification Deadline, subject to the applicable Cap Amount, shall continue
to be held in escrow by the Escrow Agent in accordance with this Agreement, and
shall be released (i) to Buyer pursuant to Section 4.1(c) or 4.1(d) hereof, as
applicable, or (ii) to

8


--------------------------------------------------------------------------------




 

Seller as soon as practicable (but in no event later than five Business Days)
following (A) the reduction in the Claim Amount as a result of a downward
adjustment thereof by Buyer pursuant to Section 4.1(a) hereof in respect of any
unresolved outstanding Certificate of Instruction, to the extent of such
reduction, or (B) the full resolution of any Claim set forth in any Certificate
of Instruction that remained unresolved and outstanding as of the
Indemnification Deadline to the extent the amount to be released to Buyer
pursuant to Section 4.1(c) or 4.1(d) hereof, as applicable, in respect of such
Claim is less than the corresponding Claim Amount; provided, however, that no
amount shall be released to Seller pursuant to this clause (ii) to the extent
that the sum of the Claim Amounts and the Escrow Earnings thereon in respect of
the remaining unresolved outstanding Certificates of Instruction would exceed
the amount remaining in the Escrow Fund following such release, disregarding for
purposes of such sum any Claim Amounts pursuant to Section 7.2 of the Purchase
Agreement to the extent that such Claim Amounts, together with all previous
payments (excluding the portions thereof in respect of Escrow Earnings) from the
Escrow Fund pursuant to Section 7.2 of the Purchase Agreement in respect of the
Group 1 Business or the Group 2 Business, as applicable, exceed the applicable
Cap Amount.

Section 4.3               Payments.  All payments made by any party hereunder
shall be made by wire transfer in immediately available funds to an account
identified to the transferor by the transferee in writing not later than two
Business Days prior to the scheduled date of the relevant release.

Section 4.4               Statement.  The Escrow Agent shall provide Buyer and
Seller monthly statements identifying transactions, transfers and holdings of
the Escrow Fund.  In the event that Buyer or Seller notifies the other of any
mistake in any payment from the Escrow Account, the party receiving such notice
shall in good faith determine whether such party agrees in whole or in part with
the mistake asserted in such notice.  In the event that the party receiving such
notice has so determined that it agrees in whole or in part with the mistake
asserted in such notice, Buyer and Seller shall promptly but in no event later
than ten Business Days following the date of the payment from the Escrow Account
jointly notify the Escrow Agent of such agreed-upon error and, as applicable,
Buyer or Seller shall return to the Escrow Agent any wrongful distribution made
to such party, and the Escrow Agent shall promptly make any necessary additional
distribution to correct the error.

ARTICLE V


DUTIES OF ESCROW AGENT

Section 5.1               Degree of Care.  The Escrow Agent shall not be under
any duty to give the Escrow Fund any greater degree of care than it gives its
own similar property.

9


--------------------------------------------------------------------------------




 

Section 5.2               No Liability.  The Escrow Agent shall not be liable to
either Buyer or Seller for any action taken or omitted by it, or any action
suffered by it to be taken or omitted, unless the Escrow Agent shall have acted
with (or the Escrow Agent’s omission to act is with) bad faith, gross negligence
or willful misconduct.

Section 5.3               Reliance.  The Escrow Agent shall be entitled to rely
in good faith upon any order, judgment, certification, demand, notice,
instrument or other writing delivered to it hereunder without being required to
determine the authenticity or the correctness of any fact stated therein or the
propriety or validity of the service thereof.  The Escrow Agent may act in
reliance upon any instrument or signature believed by it to be genuine and may
assume that the Person purporting to give receipt or advice or make any
statement or execute any document in connection with the provisions hereof has
been duly authorized to do so.  The Escrow Agent may act pursuant to the advice
of counsel with respect to any matter relating to this Agreement and shall not
be liable for any action taken or omitted by it in good faith in accordance with
such advice.

Section 5.4               No Interest.  The Escrow Agent does not have any
interest in the Escrow Account other than as Escrow Agent.  Any payments of
income from the Escrow Fund shall be subject to withholding regulations then in
force with respect to taxes.  Buyer and Seller will provide the Escrow Agent
with a duly completed Internal Revenue Service form for tax identification
number certification.

Section 5.5               No Representations.  The Escrow Agent makes no
representation as to the validity, value, genuineness or collectability of any
security held by or delivered to it.

Section 5.6               No Advice.  The Escrow Agent shall not be called upon
to advise any party as to the wisdom of selling or retaining any securities or
other property deposited hereunder or taking or refraining from any action with
respect to the Escrow Account.

Section 5.7               Resignation.  The Escrow Agent may resign and be
discharged from its duties or obligations hereunder by giving thirty days’ prior
written notice of such resignation to Buyer and Seller specifying a date under
which such resignation shall take effect; provided, however, that no such
resignation shall be effective until a successor escrow agent shall have been
appointed and the Escrow Agent shall have delivered to such successor escrow
agent the Escrow Fund, all relevant books and records (including any Escrow
Claim Notice) relating thereto and any instruments in which the Escrow Fund has
been invested in accordance with this Agreement.  In the event of the Escrow
Agent’s resignation, Buyer and Seller shall jointly designate a new escrow
agent.  Notwithstanding anything to the contrary in this Section 5.7, if Buyer
and Seller are unable to agree upon a successor escrow agent within thirty days
after receipt of a resignation notice signed by the Escrow Agent, the Escrow
Agent may, in its sole discretion, apply to a court of competent jurisdiction
for the appointment of a successor escrow agent or for other appropriate
relief.  Any such successor to the Escrow Agent

10


--------------------------------------------------------------------------------




 

shall agree to be bound by the terms of this Agreement and shall, upon receipt
of the Escrow Fund, all relevant books and records (including any Escrow Claim
Notice) relating thereto and any instruments in which the Escrow Fund has been
invested in accordance with this Agreement, become the Escrow Agent hereunder.

Section 5.8               Compensation.  Seller and Buyer shall share equally
all costs relating to the compensation (as payment in full) of the Escrow Agent
for its services hereunder, payable annually in advance in accordance with the
fee schedule attached hereto as Exhibit A.  Seller and Buyer agree, severally
and not jointly (on an equal basis), to reimburse the Escrow Agent for all
reasonable expenses, disbursements and advances incurred or made by Escrow Agent
in performance of its duties hereunder (including reasonable fees, expenses and
disbursements of its counsel, which fees and expenses shall not exceed $5,000
or, in the case of legal fees incurred in connection with litigation not arising
due to the negligence or willful misconduct of the Escrow Agent, shall not
exceed $375,000).

Section 5.9               Depository.  Buyer and Seller authorize the Escrow
Agent, for any securities held hereunder, to use the services of any United
States central securities depository it reasonably deems appropriate, including,
without limitation, the Depositary Trust Company and the Federal Reserve Book
Entry System.

Section 5.10             Indemnification.  Buyer and Seller, severally and not
jointly, shall indemnify and hold harmless the Escrow Agent from and against any
expenses (including reasonable counsel fees and disbursements), liabilities,
damages or losses suffered by the Escrow Agent in connection with any action,
suit or other proceeding involving any claim, or in connection with any claim or
demand, which in any way, directly or indirectly, arises out of this Escrow
Agreement, unless such claim or demand arises out of the gross negligence,
willful misconduct or bad faith of the Escrow Agent.  Each of Buyer and Seller
(the “Contributing Party”) agrees to contribute to the other party (the
“Indemnifying Party”) any amounts such other party pays the Escrow Agent in
connection with the indemnification obligations contained in this Section 5.10
in proportion to the Contributing Party’s contribution to the overall fault for
such indemnification obligation as compared to the Indemnifying Party’s
contribution to the overall fault for such indemnification obligation, as agreed
between Buyer and Seller or, in the absence of agreement, as finally determined
by a court of competent jurisdiction; it being understood that to the extent
neither Buyer nor Seller is at fault for such indemnification obligation, the
Contributing Party shall contribute to the Indemnifying Party an amount equal to
50% of such indemnification obligation.

ARTICLE VI


TAX TREATMENT

Section 6.1               Taxes.  Except to the extent otherwise required by
Law, Seller shall include in its income, for tax purposes, all income, gains and
losses realized

11


--------------------------------------------------------------------------------




 

with respect to the Escrow Fund and timely pay all taxes due with respect
thereto.  As soon as practicable after December 31 of each calendar year, the
Escrow Agent shall report to Seller the amount of all income, gains and losses
realized during such calendar year with respect to the Escrow Fund (and shall
provide a copy of such report to Buyer).

ARTICLE VII


MISCELLANEOUS

Section 7.1               Notices.  All notices, requests, demands, approvals,
consents and other communications hereunder shall be in writing, signed by an
authorized Person and shall be deemed to have been duly given and made if served
by personal delivery upon the party for whom it is intended or delivered by
registered or certified mail, return receipt requested, or if sent by telecopier
or email, provided that the telecopy or email is promptly confirmed by telephone
confirmation thereof, to the Person at the address set forth below, or such
other address as may be designated in writing hereafter, in the same manner, by
such Person:

To Buyer:

 

Comcast Corporation

1500 Market Street

Philadelphia, PA 19102

Telephone:

(215) 665-1700

Telecopy:

(215) 981-7794

Email:

ablock@comcast.com

Attention:

General Counsel

 

With a copy to:

 

 

 

Davis Polk & Wardwell

450 Lexington Avenue

New York, NY 10017

Telephone:

(212) 450-4000

Telecopy:

(212) 450-3800

Email:

william.taylor@dpw.com

Attention:

William L. Taylor

 

-and-

 

 

Time Warner Cable Inc.

290 Harbor Drive

Stamford, CT 06902-6732

 

12


--------------------------------------------------------------------------------




 

Telephone:

(203) 328-0670

Telecopy:

(203) 328-3295

Email:

glenn.britt@twcable.com

Attention:

Chief Executive Officer

 

-and-

 

Legal Department

Time Warner Cable Inc.

290 Harbor Drive

Stamford, CT 06902-6732

Telephone:

(203) 328-0631

Telecopy:

(203) 328-4094

Email:

marc.lawrence-apfelbaum@twcable.com

Attention:

General Counsel

 

-and-

 

 

Time Warner Inc.

One Time Warner Center

New York, NY 10019

Telephone:

(212) 484-7980

Telecopy:

(212) 258-3172

Email:

Paul.Cappuccio@timewarner.com

Attention:

General Counsel

 

-and-

 

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, NY 10019-6064

Telephone:

(212) 373-3000

Telecopy:

(212) 757-3990

Email:

kparker@paulweiss.com

 

rschumer@paulweiss.com

Attention:

Kelley D. Parker

 

Robert B. Schumer

 

13


--------------------------------------------------------------------------------




 

To Escrow Agent:

 

Deutsche Bank Trust Company Americas

60 Wall Street, 27th Floor

Mail Stop: NYC60-2710

New York, NY 10005

Telephone:

(212) 250-4660

Telecopy:

(732) 578-4593

Email:

aldrin.m.bayne@db.com

Attention:

Aldrin Bayne, Escrow Team

 

To Seller:

 

Adelphia Communications Corporation

5619 DTC Parkway

Greenwood Village, CO 80111

Telephone:

(303) 268-6458

Telecopy:

(303) 268-6662

Email:

brad.sonnenberg@adelphia.com

Attention:

Brad Sonnenberg

 

With a copy to:

 

Sullivan & Cromwell LLP

125 Broad Street

New York, NY 10004

Telephone:

(212) 558-4000

Telecopy:

(212) 558-3588

Email:

korrya@sullcrom.com

Attention:

Alexandra D. Korry

 

Section 7.2               Amendment; Waiver.  Any provision of this Agreement
may be amended or waived if, and only if, such amendment or waiver is in writing
and signed, in the case of an amendment, by the Escrow Agent, Buyer and Seller,
or in the case of a waiver, by the party against whom the waiver is to be
effective.  No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.  The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by Law.

Section 7.3               No Assignment or Benefit to Third Parties.  This
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors, legal representatives and permitted assigns. 
No party to this Agreement may assign any of its rights or transfer or delegate
any of its obligations under this Agreement, by operation of Law or otherwise,
without the prior written consent of

14


--------------------------------------------------------------------------------




 

the other parties hereto, except, in whole or in part, (a) with respect to
Seller, to a limited number of entities acting on behalf of Seller’s estate that
are designated by Seller and reasonably acceptable (including in terms of the
number of entities and the form and identity of each such entity) to Buyer (each
a “Permitted Assignee”); provided that (i) each such Permitted Assignee shall
agree in writing to be bound by the obligations and liabilities of the Seller
set forth in this Agreement and (ii) such assignment by Seller under this
Section 7.3 shall relieve Seller of any of its obligations or liabilities under
this Agreement if, but only if, Seller provides Buyer with an indemnification
agreement (in form and substance reasonably acceptable to Buyer, it being
understood that the amount or nature of the remaining assets or liabilities of
Seller shall not be a factor in such determination) indemnifying Buyer for any
breach of the obligations and liabilities of the Permitted Assignee, in which
case such assignee or transferee shall be substituted for Seller for all
purposes of this Agreement, (b) with respect to Buyer, (i) to Time Warner NY
Cable LLC or its Affiliates under the Exchange Agreement (subject to further
assignment by Time Warner NY Cable LLC to its Affiliates) or (ii) to any
Affiliate of Buyer; provided, that no such assignment pursuant to clause (b)(ii)
or, with respect to an assignment by Time Warner NY Cable LLC to its Affiliates
or by Buyer to any Affiliate of Comcast Corporation, clause (b)(i) of this
sentence shall relieve the assignor of its obligations hereunder; provided,
further, that in the case of any such assignment pursuant to clause (b) other
than to Time Warner NY Cable LLC, the assignee shall appoint either Buyer or
Time Warner NY Cable LLC as its agent under the Escrow Agreement and such agent
shall be the only party entitled to take action on behalf of such assignee
pursuant to this Agreement.  In connection with any assignment, transfer or
delegation by Buyer to Time Warner NY Cable LLC or any Affiliate of Time Warner
NY Cable LLC as permitted above, Buyer shall be relieved of any liability or
obligation so assigned, transferred or delegated to the extent Seller has the
right to enforce in full against Time Warner NY Cable LLC any such liability or
obligation.  Any assignment or transfer permitted hereunder shall be evidenced
in writing signed by the assignor and assignee, a copy of which shall be
delivered to the other parties hereto.  Nothing in this Agreement, express or
implied, is intended to confer upon any Person other than Buyer, Seller, the
Escrow Agent and their respective successors, legal representatives and
permitted assigns, any rights or remedies under or by reason of this Agreement.

Section 7.4               Entire Agreement.  This Agreement contains the entire
agreement among the parties hereto with respect to the subject matter hereof and
supersedes all prior agreements and understandings, oral or written, with
respect to such matters among the parties hereto; it being understood that
nothing herein is intended to conflict with the Purchase Agreement.

Section 7.5               Expenses.  Except as otherwise expressly provided in
this Agreement, all costs and expenses incurred in connection with this
Agreement and the transactions contemplated hereby shall be borne by the party
incurring such costs and expenses.

15


--------------------------------------------------------------------------------




 

Section 7.6               GOVERNING LAW; SUBMISSION TO JURISDICTION; SELECTION
OF FORUM; WAIVER OF TRIAL BY JURY.  THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAW.  Each party hereto agrees that it shall bring
any action or proceeding in respect of any claim arising out of or related to
this Agreement exclusively in (i) the United States Bankruptcy Court for the
Southern District of New York (the “Bankruptcy Court”) so long as the jointly
administered case of Seller and certain Affiliates as debtor and debtors in
possession pending under Chapter 11 of the United States Bankruptcy Code in the
Bankruptcy Court (the “Reorganization Case”) remains open and (ii) after the
completion of the Reorganization Case or in the event that the Bankruptcy Court
determines that it does not have jurisdiction, the United States District Court
for the Southern District of New York or any New York State court sitting in New
York City (together with the Bankruptcy Court, the “Chosen Courts”), and solely
in connection with claims arising under this Agreement (i) irrevocably submits
to the exclusive jurisdiction of the Chosen Courts, (ii) waives any objection to
laying venue in any such action or proceeding in the Chosen Courts, (iii) waives
any objection that the Chosen Courts are an inconvenient forum or do not have
jurisdiction over any party hereto and (iv) agrees that service of process upon
such party in any such action or proceeding shall be effective if notice is
given in accordance with Section 7.1 of this Agreement.  Seller hereby
irrevocably designates The Corporation Trust Company as its agent and
attorney-in-fact for the acceptance of service of process and making an
appearance on its behalf in any such claim or proceeding and for the taking of
all such acts as may be necessary or appropriate in order to confer jurisdiction
over it before the Chosen Courts and Seller stipulates that such consent and
appointment is irrevocable and coupled with an interest.  Each party hereto
irrevocably waives any and all right to trial by jury in any legal proceeding
arising out of or relating to this Agreement.

Section 7.7               Counterparts.  This Agreement may be executed in one
or more counterparts, each of which will be deemed to be an original and all of
which, when taken together, shall constitute one and the same Agreement.

Section 7.8               Headings.  The headings of sections in this Agreement
are provided for convenience purposes only, and shall not be deemed to limit or
affect any of the provisions hereof.

Section 7.9               Severability.  The provisions of this Agreement shall
be deemed severable and the invalidity or unenforceability of any provision
shall not affect the validity or enforceability of the other provisions hereof. 
If any provision of this Agreement, or the application thereof to any Person or
any circumstance, is invalid or unenforceable, (a) a suitable and equitable
provision shall be substituted therefor in order to carry out, so far as may be
valid and enforceable, the intent and purpose of such invalid or unenforceable
provision and (b) the remainder of this Agreement and the application of such
provision to other Persons or circumstances shall not be affected by such
invalidity or unenforceability, nor shall such invalidity or unenforceability
affect the

16


--------------------------------------------------------------------------------




 

validity or enforceability of such provision, or the application thereof, in any
other jurisdiction.

Section 7.10             Termination.  This Agreement shall terminate upon the
release of all funds from the Escrow Fund in accordance with this Agreement and
the Purchase Agreement.  The provisions of the second sentence of Section 4.4
hereof (and, for purposes of such sentence, the remainder of Article IV hereof
to the extent related thereto), Article V hereof and this Article VII shall
survive the termination of this Agreement or, as to the Escrow Agent, the
earlier resignation or removal of the Escrow Agent.  Nothing in this Section
7.10 shall relieve any party from liability for any breach of this Agreement
prior to the termination of this Agreement.

Section 7.11             Instructions.  For purposes of sending and receiving
instructions or directions hereunder, all such instructions or directions shall
be, and the Escrow Agent may conclusively rely upon such instructions or
directions, delivered and executed by representatives of Buyer or Seller
designated on Schedule I attached hereto and made a part hereof, which such
designation shall include specimen signatures of such representatives, as such
Schedule I may be updated from time to time.

Section 7.12             No Set-Off.  The Escrow Fund is intended for the
purposes set forth herein and in the Purchase Agreement.  No party hereto or any
of its assignees or their respective Affiliates shall have any right of set off
with respect to any portion of the Escrow Fund with respect to any claims other
than those claims against the Escrow Fund permitted by the Purchase Agreement.

17


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.

DEUTSCHE BANK TRUST COMPANY
AMERICAS

 

 

 

 

 

By:

 /s/ Richard L. Buckwalter

 

 

 

Name: Richard L. Buckwalter

 

 

Title: Vice President

 

 

 

 

By:

 /s/ Aldrin M.F. Bayne

 

 

 

Name: Aldrin M.F. Bayne

 

 

Title: Assistant Vice President

 

 

 

 

 

 

 

COMCAST CORPORATION

 

 

 

 

 

By:

 /s/ Robert S. Pick

 

 

 

Name: Aldrin M.F. Bayne

 

 

Title: Senior Vice President

 

 

 

 

ADELPHIA COMMUNICATIONS
CORPORATION

 

 

 

 

 

By:

/s/ Vanessa Wittman

 

 

 

Name: Vanessa Wittman

 

 

Title: Executive Vice President and
Chief Financial Officer

 

 

 

 

Acknowledged and Agreed:

 

 

 

TIME WARNER NY CABLE LLC

 

 

 

 

By:

 /s/ David E. O’Hayre

 

 

Name: David E. O’Hayre

 

Title: Executive Vice President, Investments

18


--------------------------------------------------------------------------------




 

Annex I

CERTIFICATE OF INSTRUCTION

 

to

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

 

as Escrow Agent

The undersigned, Comcast Corporation (“Buyer”), pursuant to Section 4.1(b) of
the Escrow Agreement, dated as of July 31, 2006, as amended from time to time in
accordance with its terms (the “Escrow Agreement”), by and among Buyer, Adelphia
Communications Corporation and Deutsche Bank Trust Company Americas, as escrow
agent (terms defined in the Escrow Agreement have the same meanings when used
herein), hereby certifies that [       ] is entitled to indemnification pursuant
to [Section [7.2(a)] of the Purchase Agreement]] [in respect of the [Group 1
Business] [Group 2 Business] [Buyer is entitled to a purchase price adjustment
pursuant to Section [2.8(f)] of the Purchase Agreement] in an amount equal to
(a) $        (the “Claim Amount”) plus (b) the Escrow Earnings on the Claim
Amount.

In accordance with the Escrow Agreement, if you have not received a timely
Objection Certificate from Seller, you are hereby instructed to release and pay
the Claim Amount and Escrow Earnings thereon from the Escrow Account to Buyer
[(for payment by Buyer to        )].

Dated:        , 200 .

 

 

[COMCAST CORPORATION](1)

 

 

 

By:

 

 

 

 

 Name:

 

 

 

 Title:

 

 

 

 

cc:

Adelphia Communications

 

Corporation

 

--------------------------------------------------------------------------------

(1)           If Buyer has assigned the Escrow Agreement pursuant to Section 7.3
of this Agreement, such certificate may be executed by Time Warner NY Cable LLC
on behalf of such entity if such entity has designated Time Warner NY Cable LLC
as its agent.

19


--------------------------------------------------------------------------------




 

Annex II

OBJECTION CERTIFICATE

to

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as Escrow Agent,

and

COMCAST CORPORATION

The undersigned, Adelphia Communications Corporation (“Seller”), pursuant to
Section 4.1(c) of the Escrow Agreement, dated as of July 31, 2006, as amended
from time to time in accordance with its terms (the “Escrow Agreement”), by and
among Comcast Corporation (“Buyer”), Seller and Deutsche Bank Trust Company
Americas, as escrow agent (terms defined in the Escrow Agreement have the same
meanings when used herein), hereby:

(a)          disputes that [a portion of] the Claim Amount (and Escrow Earnings
thereon) referred to in the Certificate of Instruction dated        , 200    is
owed by Seller to [        pursuant to Section [7.2] of the Purchase Agreement]
[in respect of the [Group 1 Business] [Group 2 Business] [Buyer pursuant to
Section [2.8(f)] of the Purchase Agreement];

(b)          certifies that the undersigned has sent to Buyer a written
statement dated        , 200 , a copy of which is attached hereto, disputing [a
portion of] the liability to [       ] [Buyer] for the Claim Amount; [and]

(c)          objects to you making payment to Buyer from the Escrow Account as
requested in such Certificate of Instruction [in full] [in part, to the extent
of $        of the Claim Amount and any related Escrow Earnings]; [and]

(d)          [instructs you to make a payment to Buyer from the Escrow Account
in an amount equal to $        of the Claim Amount (the “Partial Claim Amount”)
plus the Escrow Earnings on the Partial Claim Amount.](2)

 

--------------------------------------------------------------------------------

(2)           If applicable.

20


--------------------------------------------------------------------------------




 

Dated:        , 200 .

 

 

[ADELPHIA COMMUNICATIONS
CORPORATION](3)

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

cc: Comcast Corporation

 

 

--------------------------------------------------------------------------------

(3)           If Seller has assigned the Escrow Agreement to an entity acting on
behalf of Seller’s estate, such certificate may be executed by such entity.

 

21


--------------------------------------------------------------------------------




 

Annex III

JOINT CERTIFICATION

to

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as Escrow Agent

The undersigned, Comcast Corporation (“Buyer”) and Adelphia Communications
Corporation (“Seller”), pursuant to Section 4.1[(c)][(d)] of the Escrow
Agreement, dated as of July 31, 2006, as amended from time to time in accordance
with its terms (the “Escrow Agreement”), by and among Buyer, Seller and Deutsche
Bank Trust Company Americas, as escrow agent (terms defined in the Escrow
Agreement have the same meanings when used herein), hereby jointly:

(a)    certify that [a portion of] the Claim Amount with respect to the matter
described in the Certificate of Instruction dated        , 200    in the amount
of $        is owed to Buyer; and

(b)   instruct you to release to Buyer from the Escrow Account $        [insert
amount pursuant to paragraph (a)] plus the Escrow Earnings thereon.

Dated:        , 200 .

 

 

 

 

[COMCAST CORPORATION](4)

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

[ADELPHIA COMMUNICATIONS
CORPORATION](5)

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

(4)           If Buyer has assigned the Escrow Agreement pursuant to Section 7.3
of this Agreement, such certificate may be executed by Time Warner NY Cable LLC
on behalf of such entity if such entity has designated Time Warner NY Cable LLC
as its agent.

(5)           If Seller has assigned the Escrow Agreement to an entity acting on
behalf of Seller’s estate, such certificate may be executed by such entity.

 

22


--------------------------------------------------------------------------------




 

Annex IV

ORDER CERTIFICATE

to

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as Escrow Agent

The undersigned, Comcast Corporation (“Buyer”), pursuant to Section 4.1(d) of
the Escrow Agreement, dated as of July 31, 2006, as amended from time to time in
accordance with its terms (the “Escrow Agreement”), by and among Buyer, Adelphia
Communications Corporation (“Seller”) and Deutsche Bank Trust Company Americas,
as escrow agent (terms defined in the Escrow Agreement have the same meanings
when used herein), hereby:

(a)          certifies that (i) attached hereto is [a final judgment or order of
a court of competent jurisdiction in the United States] [a final and
non-appealable determination of an arbitration or like panel] resolving in
[whole] [part] the dispute between Buyer and Seller as to the matter described
in the Certificate of Instruction dated        , 200   and the related Objection
Certificate dated        , 200   , and (ii) the [portion of the] Claim Amount
set forth in such Certificate of Instruction that is owed to Buyer, as provided
in such order, is $       ; and

(b)      instructs you to release from the Escrow Account the aggregate amount
pursuant to paragraph (a) of this certificate plus the Escrow Earnings thereon,
as soon as practicable following your receipt of this Order Certificate and, in
any event, no later than two Business Days following the date hereof.

Dated:        , 200 .

 

 

 

 

[COMCAST CORPORATION](6)

 

 

 

 

 

By:

 

 

 

 

 Name:

 

 

 Title:

 

--------------------------------------------------------------------------------

(6)           If Buyer has assigned the Escrow Agreement pursuant to Section 7.3
of this Agreement, such certificate may be executed by Time Warner NY Cable LLC
on behalf of such entity if such entity has designated Time Warner NY Cable LLC
as its agent.

23


--------------------------------------------------------------------------------




 

Schedule I

Authorized Representatives of Buyer

Name

 

Title

 

Specimen Signature

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Authorized Representatives of Seller

Name

 

Title

 

Specimen Signature

Vanessa Wittman

 

Executive Vice President and Chief Financial Officer

 

 

Christine Morris

 

Treasurer

 

 

Constance Campbell

 

Senior Vice President

 

 

 

24


--------------------------------------------------------------------------------




 

Exhibit A

SCHEDULE OF FEES FOR

Deutsche Bank as Escrow Agent

Escrow Agreement

Escrow Agent Fees

Acceptance Fee (1x only):

 

Waived


 

Covers the acceptance of Deutsche Bank Trust Company Americas to act as Escrow
Agent; the study and consideration of the Agency documents and other Transaction
Documents and the establishment of the necessary accounts and procedures.

Annual Administration Fee:

 

$5,000

 

(Payable annually in advance for each year / no pro-ration)

Annual fee that covers the safekeeping of assets, normal administrative
functions of the Agent, maintenance of the records, follow-up of the agreement’s
provisions, generation of monthly reports, daily transaction confirmation,
management of the accounts, tax reporting etc.  Also, any other duties required
by the Escrow Agent under the terms of the agreement.  We assume that if money
market funds are used they will be “Qualified Funds” offered by Deutsche Bank.


TRANSACTION CHARGES:

Investment transactions

 

$100 per trade**

Physical Check Payments:

 

Waived

Wire Transfers:

 

Waived

 

--------------------------------------------------------------------------------

** Please note that charges will be waived so long as “Qualified Funds” are used
to invest any monies in the accounts.  Qualified Funds include Blackrock, JP
Morgan, Federated, Evergreen or Deutsche Bank.

25


--------------------------------------------------------------------------------




 

Legal Review Fee (if necessary)-

 

$5,000/$375,000

 

To the extent provided pursuant to Section 5.8 of the Escrow Agreement.

26


--------------------------------------------------------------------------------